Appellate Case: 21-3221     Document: 010110671072       Date Filed: 04/14/2022      Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           April 14, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  CELISHA TOWERS,

        Plaintiff - Appellant,

  v.                                                           No. 21-3221
                                                   (D.C. No. 2:21-CV-02564-HLT-TJJ)
  DANIEL SOPTIC; GAYLE TOWNSEND;                                (D. Kan.)
  MARY GONZALES; TOM
  BURROUGHS,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

       Proceeding pro se, Celisha Towers appeals the district court’s order remanding

 her lawsuit to state court.1 Because we lack jurisdiction, we dismiss her appeal.

       According to her complaint, Towers ran for the office of Wyandotte County

 Sheriff in 2021. After the election, Towers filed an action in state court against the



       *
          After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. But it may be cited for its persuasive value. See Fed. R. App. P. 32.1(a);
 10th Cir. R. 32.1(A).
        1
          We construe Towers’s pro se submissions liberally, “but we do not act as
 [her] advocate.” United States v. Griffith, 928 F.3d 855, 864 n.1 (10th Cir. 2019).
Appellate Case: 21-3221    Document: 010110671072        Date Filed: 04/14/2022    Page: 2



 declared winner and other individuals and government entities, alleging various

 election improprieties. Towers then filed a notice of removal in federal district court.

 The district court rejected Towers’s attempt to remove the case and remanded it to

 state court, explaining that “removal by a plaintiff” is not permitted. App. 155 (citing

 Montero v. Tulsa Airport Improvements Tr., 770 F. App’x 439, 440 (10th Cir. 2019)

 (unpublished)). The district court later denied Towers’s motion to reconsider that

 decision. Towers appeals and asks that we permit her case to proceed in federal court.

       We must first determine whether we have jurisdiction to review the district

 court’s remand order or its order denying reconsideration. See In re Stone Container

 Corp., 360 F.3d 1216, 1218 (10th Cir. 2004) (“The initial question in any challenge

 to an order remanding a removed case is whether the remand order is reviewable at

 all.”). Our authority to review remand orders is circumscribed by statute: 28 U.S.C.

 § 1447(d) directs that “[a]n order remanding a case to the [s]tate court from which it

 was removed is not reviewable on appeal” unless the basis for removal is 28 U.S.C.

 § 1442 or § 1443. See also BP P.L.C. v. Mayor & City Council of Balt., 141 S. Ct.

 1532, 1538 (2021) (explaining that “§ 1447(d) extends appellate review only to some

 orders—those remanding a ‘case . . . removed pursuant to [§] 1442 or [§] 1443’”

 (omission in original) (quoting § 1447(d)); Ysais v. Ysais, 372 F. App’x 843, 844

 (10th Cir. 2010) (unpublished) (noting that appellate court lacked “jurisdiction to

 review the denial of a . . . motion seeking reconsideration of a decision to remand the

 case to state court”). Thus, the issue becomes whether this case was removed under

 either of those statutory provisions. We conclude that it was not.

                                            2
Appellate Case: 21-3221    Document: 010110671072        Date Filed: 04/14/2022     Page: 3



       Even construing Towers’s pro se removal notice liberally, her only purported

 basis for removing the case to federal court was that the district court had jurisdiction

 over her federal claims and supplemental jurisdiction over her state-law claims. The

 only removal statute she cited was § 1441. And she did not reference (even

 obliquely) either § 1442 or § 1443 as a basis for removal. Cf. Taos Cnty. Magistrate

 Ct. v. Currier, 625 F. App’x 358, 360 (10th Cir. 2015) (unpublished) (finding

 jurisdiction to review remand order because plaintiff’s “references to federal

 disability rights” in pro se removal notice were “sufficient to raise § 1443(1) as a

 basis for removal”).

       Now, for the first time on appeal, and in response to a show-cause order we

 issued on this jurisdictional problem, Towers suggests that she removed the case

 under § 1442 and § 1443. But we generally do not consider arguments on appeal that

 were not presented to the district court. See Zen Magnets, LLC v. Consumer Prod.

 Safety Comm’n, 968 F.3d 1156, 1170 (10th Cir. 2020). And we decline to do so here,

 even though Towers’s newly minted arguments seek to establish our jurisdiction:

 Although we have a “duty to consider unargued obstacles to subject[-]matter

 jurisdiction,” that duty “does not affect our discretion to decline to consider waived

 arguments that might have supported such jurisdiction.”2 Tompkins v. U.S. Dep’t of



       2
         We observe that even if Towers had invoked § 1442 and § 1443 in her
 removal petition, those statutes would not advance her stated goal of removing her
 state-court complaint to federal court. As the district court observed with respect to
 § 1441, neither § 1442 nor § 1443 permits a plaintiff to remove a case from state to
 federal court. See § 1442(a)–(b) (listing individuals and entities that may remove
                                             3
Appellate Case: 21-3221    Document: 010110671072       Date Filed: 04/14/2022     Page: 4



 Veterans Affs., 16 F.4th 733, 735 n.1 (10th Cir. 2021) (quoting United States ex rel.

 Ramseyer v. Century Healthcare Corp., 90 F.3d 1514, 1518 n.2 (10th Cir. 1996)).

       Because § 1447(d) bars our review of the district court’s remand order, we

 dismiss Towers’s appeal for lack of jurisdiction. See Harvey v. Ute Indian Tribe of

 the Uintah & Ouray Rsrv., 797 F.3d 800, 808 (10th Cir. 2015) (dismissing appeal

 after determining appellate review was barred by § 1447(d)). As a final matter,

 because Towers fails to present a nonfrivolous appellate argument, we deny her

 motion to proceed in forma pauperis. See Standifer v. Ledezma, 653 F.3d 1276,

 1280–81 (10th Cir. 2011).


                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge




 state-court actions commenced “against” them); § 1443 (stating that civil actions
 initiated in state court “may be removed by the defendant”).
                                            4